                            IN THE SUPERIOR COURT FOR THE STATE OF ALASKA
                                    THIRD JUDICIAL DISTRICT AT KENAI

 In the Matter of a Change of Name for:
                                                           CASE NO: 3KN-17-00894CI
EJR,

Current Name of              D Adult IZ] Minor Child.   CERTIFICATE OF NAME CHANGE


 A judgment was entered by this court on 01/04/2018, authorizing EJR to assume the
 legal name of EJH effective on the date stated in
 this certiAcate, which must be a�er notice of the judgment has been posted.


 All requirements for posting a copy of this judgment have been met.


 Therefore, the effective date* of the name change will be: 02/07/2018




                 Date
                                                              Deirder J. Ct1eek
                                                             (Type or Print Name)



                                                                                          (SEAL)
 • Must be at least 30 days a�er judgment was distributed.

Clerk's Distribution:




                                            d�
1. File
2. Petitioner (certified copy)
3Petitioner

                               I 1 7P I j




C\t 7 )5 ( /17)
Crrt,( r,tr> ( r rJarnc ClliH1f)f'
                                                                                     Civil Rulr B-1
                                                                                    AS 09.55 010




                                                      ATTACHMENT
 Case 3:15-cv-00112-HRH Document 542-1 Filed 08/10/21 Page 1 of 12 A
                                                                                    Page 1 of 12
                            IN THE SUPERIOR COURT FOR THE STATE OF ALASKA
                                    THIRD JUDICIAL DISTRICT AT KENAI

   In the Matter of a Change of Name for:
                                                                  CASE NO: 3KN-17-00894CI
  EJR,

  Current Name of      D Adult 1:8'.1 Minor Child                      JUDGMENT FOR
                                                                      CHANGE OF NAME
  IT IS ORDERED THAT:
  1.     Posting And Additional Service
         1:8'.1 Posting Required
                a. The clerk must post the information contained in the Notice of Judgment that
                   appears on page two of this Judgment on the Alaska Court System's legal
                   notice website for one week.
                b.    DAdditional Service [Clerk: add docket code CIV704A if additional service is required.]
                        It is ordered that the petitioner must provide additional service of the
                        Notice on page two of this order as follows:


                            Petitioner must file proof of service with the court before the Certificate of
                            Name Change will be issued.
                c. After any required proof of service is filed, the clerk may issue a Certificate of
                    Name Change stating the effective date of the name change. The date must
                    be at least 30 days after the date this judgment is distributed.
            D   No Posting Required
                Due to concerns of personal safety, petitioner is not required to post the Notice of
                Judgment.
  2.       Certificate of Name Change
           On the effective date stated in the clerk's Certificate of Name Change, the

           1:8'.l minor child's   D petitioner's name will be changed from EJR to EJH


           Effective Date
                                                               �Jn;h    Superior Court J�
                                                                       ANNA M. MORAN
                                                                        Type or Print Name

  I certify that on   //ft'/ If
y two copies of this Jryer 'were given to
                                                           Recommended for approval on         I   J-{ 9-£1ltf-
  petitioit�
  Clerk:        t                                         �
                                                           Master Jv,.-�




  Page l of 2
  (JV 704 (10/15)                                                                                   Civil Ruic 8·1
  J11ogmcnl fo1 Change of Nnmc                                                                     AS 0Q 55.010



                                                        ATTACHMENT
   Case 3:15-cv-00112-HRH Document 542-1 Filed 08/10/21 Page 2 of 12 A
                                                                                                Page 2 of 12
  Note to Petitioner: Check the information on this page to verify that the information is
  accurate. Contact the court as soon as possible to correct any errors.

······································································································································································
  If "Additional Service" is required on the first page of this form, provide additional
  service of the Notice shown below as required by the judgment (the petitioner is
  responsible for reviewing all forms for accuracy before serving the Notice):


                                      Notice of Judgment - Change of Name
                           A judgment has been issued by the Superior Court in Kenai, Alaska,
                                     in Case # 3KN-17-00894CI ordering that the
                                           t3J minor child's name D petitioner's name will
                                            be changed from EJR to EJH,
                  effective on the effective date stated in the clerk's Certificate of Name Change.




Pagel ot
Cl\/ 1')1 ( l(J l'i)                                                                                                                             Civil Rule IM
h dg1 nth Ch,1 JC' A flilf'"l                                                                                                                   Asoqi,so10



                                                        ATTACHMENT
   Case 3:15-cv-00112-HRH Document 542-1 Filed 08/10/21 Page 3 of 12 A
                                                                                                                                               Page 3 of 12
                           IN THE SUPERIOR COURT FOR THE STATE OF ALASKA
                                   THIRD JUDICIAL DISTRICT AT KENAI

In the Matter of a Change of Name for:
                                                           CASE NO: 3KN-17-00893CI
WJR,

Current Name of              D Adult [gj Minor Child.   CERTIFICATE OF NAME CHANGE


A judgment was entered by this court on 01/04/2018, authorizing WJR to assume the
legal name of WJH effective on the date stated in
this certificate, which must be after notice of the judgment has been posted.


All requirements for posting a copy of this judgment have been met.


Therefore, the effective date* of the name change will be: 02/07/2018



           11/1t1 !w1�
               Da2e
                                                              Deirdre J. Cheek
                                                             (Type or Print Name)



                                                                                          (SEAL)

• Must be at least 30 days after judgment was distributed.

Clerk's Distribution:
1. File
2. Petitioner ( certified copy)
3. Petitioner




           "17 )
                                                                                     Civil R 1JI� l:1
       I     f I J 'TIC' (llilllQ•                                                  \S C".55.(110




                                                     ATTACHMENT
Case 3:15-cv-00112-HRH Document 542-1 Filed 08/10/21 Page 4 of 12 A
                                                                                    Page 4 of 12
                            IN THE SUPERIOR COURT FOR THE STATE OF ALASKA
                                    THIRD JUDICIAL DISTRICT AT KENAI

  In the Matter of a Change of Name for:
                                                                    CASE NO: 3KN-17-00893CI
  WJR,

  Current Name of      D Adult [gl Minor Child                           JUDGMENT FOR
                                                                        CHANGE OF NAME
  IT IS ORDERED THAT:
  1.     Posting And Additional Service
         [gj Posting Required
                  a. The clerk must post the information contained in the Notice of Judgment that
                     appears on page two of this Judgment on the Alaska Court System's legal
                     notice website for one week.
                  b.   D Additional Service [Clerk: add docket code CIV704A If additional service Is required.)
                          It is ordered that the petitioner must provide additional service of the
                          Notice on page two of this order as follows:


                             Petitioner must file proof of service with the court before the Certificate of
                             Name Change will be issued.
                  c. A�er any required proof of service is filed, the clerk may issue a Certificate of
                     Name Change stating the effective date of the name change. The date must
                     be at least 30 days a�er the date this judgment is distributed.
            D     No Posting Required
                  Due to concerns of personal safety, petitioner is not required to post the Notice of
                  Judgment.
  2.        Certificate of Name Change

           On the effective date stated in the clerk's Certificate of Name Change, the
           [gl minor child's        D
                             petitioner's name will be changed from WJR to WJH



                 1!Cfi?-01r
           Effective Date




                 f.,------�
                                                                           Type or Print Name

                        %
 I certify that on // -�If;
/two copies of -this 9 tder were given to
                                                             Recommended for approval on l9- (� /1 =t--



            i
 petitioo
          �
 Clerk/ / '-"1/
           z;,
                                                                    •��
       t




  P1 • of 2
  (JV 70 I (10' 15)                                                                                Civil Ru.� tl4
 .J11dqni 'nl for Change of N;imr                                                                 AS oq S':i.OlO




                                                       ATTACHMENT
  Case 3:15-cv-00112-HRH Document 542-1 Filed 08/10/21 Page 5 of 12 A
                                                                                                  Page 5 of 12
 Note to Petitioner: Check the information on this page to verify that the information is
 accurate. Contact the court as soon as possible to correct any errors.

······································································································································································
  If "Additional Service" is required on the first page of this form, provide additional
  service of the Notice shown below as required by the judgment (the petitioner is
  responsible for reviewing all forms for accuracy before serving the Notice):

                                      Notice of Judgment - Change of Name
                           A judgment has been issued by the Superior Court in Kenai, Alaska,
                                     in Case # 3KN-17-00893CI ordering that the
                                  [:8] minor c hild's name                        O
                                                                petitioner's name will
                                             be changed from WJR to WJH,
                  effec tive on the effec tive date stated in the c lerk's Certific ate of Name Change.




?.i�c 2 of 2
Cl'/•701 (10/1:,)                                                                                                                                Civil Rule 81
Jud<Jn1,•1,t ro1 Change r,f �Ja111('                                                                                                            AS OCJ.55 010




                                                        ATTACHMENT
   Case 3:15-cv-00112-HRH Document 542-1 Filed 08/10/21 Page 6 of 12 A
                                                                                                                                               Page 6 of 12
                               IN THE SUPERIOR COURT FOR THE STATE OF ALASKA
                                       THIRD JUDICIAL DISTRICT AT KENAI

      In the Matter of a Change of Name for:
                                                            CASE NO: 3KN-17-00892CI
     WAR,


     Current Name of            D Adult� Minor Child.   CERTIFICATE OF NAME CHANGE


      A judgment was entered by this court on 01/04/2018, authorizing WAR to assume the

     legal name of WAH effective on the date stated in this certificate, which must be after
     notice of the judgment has been posted.


      All requirements for posting a copy of this judgment have been met.


     Therefore, the effective date* of the name change will be: 02/07/2018




                     Date                                       Clerk o     urt
                                                       Deirdre J. Cheek
                                                 -------
                                                              (Type or Print Name)



                                                                                           (SEAL)
     «   Must be at least 30 days after judgment was distributed.

     Clerk's Distribution:
     1. File
     2. Petitioner ( certified copy)
     3. Petitioner '/        I    /g
                           ?JJ io
                                      dif


     Cl ·?J_j l"'/17)


•------------------------------------· ··.
                                                                                      Lrvrl Ruic J-1
     Cutrf, ;:ite or ri rn, Ch,,11g
                                                                                     AS 09.55.010



                                                           ATTACHMENT
      Case 3:15-cv-00112-HRH Document 542-1 Filed 08/10/21 Page 7 of 12 A
                                                                                     Page 7 of 12
                                 IN THE SUPERIOR COURT FOR THE STATE OF AU\SKA
                                        THIRD JUDICIAL DISTRICT AT KENAI

   In the Matter of a Change of Name for:
                                                                             CASE NO: 3KN-17-00892CI
   WAR,

   Current Name of          O Adult ['8] Minor Child                              JUDGMENT FOR
                                                                                 CHANGE OF NAME
   IT IS ORDERED THAT:
   1.         Posting And Additional Service
              l'8l Posting Required
                      a. The clerk must post the information contained in the Notice of Judgment that
                         appears on page two of this Judgment on the Alaska Court System's legal
                         notice website for one week.
                      b.   0      Additional Service [Cleric add docket code CIV704A 1f additional service is required.]
                                  It is ordered that the petitioner must provide additional service of the
                                  Notice on page two of this order as follows:


                                  Petitioner must file proof of service with the court before the Certificate of
                                  Name Change will be issued.
                      c. After any required proof of service is filed, the clerk may issue a Certificate of
                         Name Change stating the effective date of the name change. The date must
                         be at least 30 days after the date this judgment is distributed.
              0       No Posting Required
                      Due to concerns of personal safety, petitioner is not required to post the Notice of
                      Judgment.
   2.         Certificate of Name Change
              On the effective date stated in the clerk's Certificate of Name Change, the
             ['8] minor child's           O petitioner's name will be changed from WAR to WAH


            Effective Date                                                          Superior Court Judge

                                                                                    ANNAM MORAN
                                                                                    Type or Print Name

 ;I certify that on _,/'+-""-,L---".,.L.---                          Recommended for approval on \� (              dq { \ -=,-
✓ two copies o this rde were given to
  petitioner·        5 (a)
  Clerk: -lff-4-lk-':Jf-V::.;JL---'==----                                  ��




  Pc1ge I c,f 2
  CIV 7111 ( 011 SJ                                                                                             (,vii Ruk 81
  J11dqrncnt r.:,r Chcln(JP ol rl,irnr,                                                                       /1.S QC} 55.010




                                                         ATTACHMENT
    Case 3:15-cv-00112-HRH Document 542-1 Filed 08/10/21 Page 8 of 12 A
                                                                                                             Page 8 of 12
 Note to Petitioner: Check the information on this page to verify that the information is
 accurate. Contact the court as soon as possible to correct any errors.

········ ······························································································································································
  If "Additional Service" is required on the first page of this form, provide additional
  service of the Notice shown below as required by the judgment (the petitioner is
  responsible for reviewing all forms for accuracy before serving the Notice):


                                      Notice of Judgment - Change of Name
                           A judgment has b een issued by the Superior Court in Kenai, Alaska,
                                     in Case# 3KN-17-00892CI ordering that the
                                 C8J minor child's name O petitioner's name will
                                          be changed from WAR to WAH,
                  effective on the effective date stated in the clerk's Certificate of Name Change.




 P J<' 2 of 2
 CIV 704 (10/15)                                                                                                                                   Ctv1I Rule 84
 Jwlgm�rt fo Cha ge of r•J 11,_                                                                                                                   AS 0'1.55.010



                                                          ATTACHMENT
     Case 3:15-cv-00112-HRH Document 542-1 Filed 08/10/21 Page 9 of 12 A
                                                                                                                                               Page 9 of 12
                                                     ATTACHMENT
Case 3:15-cv-00112-HRH Document 542-1 Filed 08/10/21 Page 10 of 12 A
                                                       Page 10 of 12
                                                     ATTACHMENT
Case 3:15-cv-00112-HRH Document 542-1 Filed 08/10/21 Page 11 of 12 A
                                                       Page 11 of 12
                                                     ATTACHMENT
Case 3:15-cv-00112-HRH Document 542-1 Filed 08/10/21 Page 12 of 12 A
                                                       Page 12 of 12
